REASONS FOR ALLOWANCE
1.	Claims 3, 8 – 21, and 23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ Arguments/Remarks and amendments filed 12/20/2021 with respect to claim 3 have been considered and they are persuasive.  LIU does not disclose the claimed features of “wherein each bit relates to a frequency portion of 1/14th of physical resource blocks over a full slot or a frequency portion of 1/7th of physical resources blocks over half a slot” as recited in claim 3.
	Claims 1 and 8 – 10 are amended to overcome the claim objections.
According to a prior art search on the claimed invention, Nogami et al. (Patent No.: US 10,945,251 B2) disclose an invention where the UE acquires a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET) duration, and to acquire second RRC configuration including second information for indicating physical downlink control channel (PDCCH) monitoring symbols. The UE also includes receiving circuitry configured to monitor a PDCCH, based on the first information and the second information. The CORESET duration is set to a value larger than 1. The second information is bitmap information. Each bit of the bitmap information corresponds to a respective OFDM symbol in a slot. The bit of which value is set to 1 indicates a start of a PDCCH monitoring occasion. The bitmap information is set such that any two adjacent PDCCH monitoring occasions do not overlap with each other (abstract).
However, Nogami et al. do not disclose the claimed features as recited in claim 3 when considering the claim as a whole. 

3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473